—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered August 16, 1994, convicting him of robbery in the first degree (nine counts), attempted murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the pros*666ecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Although the People’s witness viewed the defendant for only a short amount of time, it was sufficient to support his identification of the defendant (see, People v Hyatt, 162 AD2d 713; People v Androvett, 135 AD2d 640). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84; People v Nieves, 203 AD2d 390; People v Androvett, supra; People v Caldwell, 125 AD2d 402; People v Rosa, 125 AD2d 345). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not deprived of his right to counsel at the pre-accusatory lineup (see, People v LaClere, 76 NY2d 670; People v Coates, 74 NY2d 244; People v Cherry, 161 AD2d 185).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.